Citation Nr: 0826352	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  04-35 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disorder, for 
purposes of compensation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to March 1969 
and from August 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a video conference hearing before 
the undersigned acting Veterans Law Judge in November 2007.  
The record was left open for 30 days for the veteran to 
submit additional evidence; however, he did not.

The RO forwarded a VA post-traumatic stress disorder (PTSD) 
examination report to the Board in December 2007.  The 
examination report is not pertinent to the issue on appeal.  
Accordingly, there is no need to seek a waiver of the 
evidence or to remand for a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2007).

The veteran was also denied service connection for a left 
wrist disorder, a respiratory disorder and entitlement to 
nonservice-connected disability pension benefits by way of 
the rating decision of December 2003.  He disagreed with the 
denial of benefits for those issues in February 2004.  He was 
issued a statement of the case in September 2004.  The 
veteran's substantive appeal was received in October 2004.  
He limited his appeal to the current dental disorder and a 
left wrist disorder.  

The veteran was granted service connection for a left wrist 
disorder in February 2005 with notice of the rating action 
provided that same month.  The veteran did not express any 
disagreement with the February 2005 action that granted 
service connection.  See Grantham v. Brown, 114 F.3d 1156, 
1158-59 (Fed. Cir. 1997) (notice of disagreement (NOD) 
regarding disability compensation level separate from prior 
NOD regarding issue of service connection).  Consequently, 
the Board does not have jurisdiction to address any 
downstream element associated with the now service-connected 
left wrist disability, such as the disability rating.  

Finally, the RO issued a rating decision in April 2004 that 
granted service connection for PTSD and denied service 
connection for hearing loss.  The veteran submitted a notice 
of disagreement with the disability evaluation assigned for 
his PTSD and the denial of service connection for hearing 
loss in April 2004.

The veteran was issued a statement of the case for the two 
issues in December 2004.  There is no indication in the 
claims folder that the veteran perfected an appeal as to 
either issue.  Accordingly, they are not for appellate review 
at this time.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).


FINDINGS OF FACT

1.  The veteran was awarded a Purple Heart Medal for being 
wounded on April 23, 1968.  

2.  The veteran had a number of extractions during service.  
His medical/dental records do not show that he suffered any 
dental trauma in service.  

3.  Loss of replaceable missing teeth is not a disorder for 
which service connection can be granted for compensation 
purposes.

4.  The veteran's dental condition is not manifested by 
impairment of the mandible (low jaw), loss of a portion of 
the ramus, and/or loss of a portion of the maxilla (upper 
jaw); nor are any lost teeth due to loss of substance of body 
of maxilla or mandible. 





CONCLUSION OF LAW

The criteria for service-connected compensation for a dental 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.381 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from May 1965 to March 1969 
and from August 1974 to April 1977.  He contends that he 
suffered from dental trauma in service when he was wounded in 
1968.  The veteran further contends that he had several teeth 
knocked out at the time he was wounded and that he continued 
to have dental problems since that time.

A review of the veteran's service treatment records (STRs) 
and service personnel records shows that he served in the 
Republic of South Vietnam from February 1968 to February 
1969.  He was assigned to the U. S. Naval Support Activity, 
DaNang.  The STRs are negative for any reports of treatment 
for any type of wound; however, the veteran's personnel 
records reflect that he was awarded a Purple Heart Medal in 
July 1968 for being wounded on April 23, 1968.  There is no 
description of the veteran's wound, only the award of the 
medal.

A review of the STRs, to include dental records, for the 
veteran's first period of service show that teeth #16 and 17 
were extracted in March 1967 and Teeth #1 and 32 were 
extracted in September 1967.  The veteran had a "T3" 
examination on April 29, 1968, and had treatment for tooth 
#31 on April 30, 1968.  He later had treatment for tooth #31 
in May 1968 followed by another T3 examination in October 
1968.  The last dental entry showed treatment provided to 
teeth # 30 and 31 in October 1968.  None of the entries from 
April 1968 to October 1968 make any reference to trauma.  No 
extractions were done during that period.

The veteran's March 1969 separation physical examination 
noted that teeth # 1, 16, 17, and 32 were missing and that 
tooth #14 was restorable.  There was no report of any type of 
dental trauma, and no abnormalities of the mouth were noted 
on the examination report.  

The veteran did not report any type of dental problems on his 
enlistment examination in August 1974.  The dental 
examination was termed as "acceptable" with no specific 
findings.  The veteran's STRs and dental records for the 
second period of service show that he was missing teeth # 1, 
16, 17, and 32 at the time of his enlistment in August 1974.  
The veteran had routine dental treatment listed from October 
1974 to June 1976.  No history of trauma was noted.  The same 
four teeth were noted as missing on his February 1977 
separation physical examination.  He reported no history of 
or ongoing dental problems on his Report of Medical History 
at that same time.

The veteran submitted his claim for disability compensation 
benefits in April 2003.  He was afforded VA examinations, to 
include a dental examination, to evaluate his several claimed 
issues at that time.  The veteran reported that he lost 
several teeth due to an explosion in service in 1968.  He 
also reported that there was no fracture of the mandible or 
maxillofacial bones.  No teeth were replaced at the time.  
The examiner said the veteran presented with very poor oral 
hygiene and the teeth were in poor repair.  The examiner said 
the veteran had a history of periodontal disease and had lost 
numerous teeth.  

The examiner said there was no functional impairment due to 
loss of motion.  The veteran was said to have a moderate loss 
of masticatory function.  He was able to chew his food.  The 
examiner said the veteran had lost teeth # 1, 2, 3, 4, 5, 12, 
13, 14, 15, 16, 17, 23, 24, 25, 26, 29, 30, 31, and 32.  He 
also stated that the existing teeth were not suitable to 
support any kind of removable prosthesis.  The examiner said 
that the interincisal range was approximately 45-millimeters 
(mm).  There was no loss of mandible, maxilla, or hard palate 
to be described.  The temporomandibular joints (TMJs) were 
said to be normal in function.  The diagnoses were chronic 
periodontal disease with advanced bone loss and advanced 
dental caries of remaining teeth.  The remaining teeth were 
not restorable.  

Associated with the claims folder are VA treatment records 
for the period from January 1999 to September 2007.  The 
records include a period from January 2004 to September 2007 
that were included after the statement of the case was issued 
in September 2004.  The records do not contain any entries 
pertinent to the issue on appeal.  Accordingly, there is no 
need to seek a waiver of the evidence or to remand for a 
supplemental statement of the case.  See 38 C.F.R. § 19.31 
(2007).

The veteran and his spouse testified at a video conference 
hearing in November 2007.  The veteran testified that he was 
injured by a rocket in service.  He said it damaged his teeth 
and he later had to have them pulled.  The veteran testified 
that he did not seek treatment at the time and did not 
believe any records were made.  He did say he was 
hospitalized for a week after being wounded and was returned 
to duty.  He also said that he sought treatment from a 
private dentist a few months after service and had several 
teeth pulled.  He had dentures made at a private facility in 
the past two years and was to submit records of that 
treatment after the hearing.  The veteran said that he 
received some dental treatment from VA.  The veteran's spouse 
said he had a lot of fillings in his teeth and the teeth were 
bad.  The teeth were pulled and he had to get dentures.  

As noted in the Introduction, the veteran did not submit the 
dental treatment records identified at the hearing.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's personnel records document he was wounded in 
April 1968.  In that case, if an injury or disease is alleged 
to have been incurred or aggravated as a result of that 
combat action, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory evidence" 
is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150 (2007), such as impairment of the mandible, 
loss of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purpose of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C.A. § 1712 (West 
2002); 38 C.F.R. §§ 3.381, 17.161 (2007).

The veteran is not claiming impairment of the mandible, loss 
of a portion of the ramus, or loss of a portion of the 
maxilla due to service, nor is he claiming that any loss of 
teeth were the result of loss of substance of maxilla or 
mandible.  38 C.F.R. § 4.150.  Rather he is claiming the loss 
of his teeth due to trauma in service.  The veteran believes 
his teeth were loosened as a result of the rocket attack that 
wounded him.  This lead to their having to be pulled in later 
years.

The dental evidence of record does not support his 
contentions.  The veteran said he did not seek treatment 
after the injury.  However, his dental records show he had 
routine dental care to include an examination on April 29 and 
treatment on April 30, 1968.  No trauma was noted, no loose 
teeth were noted.  He had additional treatment in May 1968.  
No facial trauma was noted in his STRs.  As noted he was 
wounded on April 23, 1968.  

The veteran also testified that he had several teeth pulled 
by a private dentist within a few months after service.  
However, the STR/dental records for the second period of 
service, beginning in 1974, do not show the absence of any 
teeth other than those that were noted during the first 
period of service.  The April 2003 VA examination noted the 
absence of many teeth, a distinct change from the February 
1977 military examination.  The veteran has not provided any 
information as to when he lost the teeth and whether it was 
through treatment or not.  He has not identified any private 
source of dental treatment since his military service, other 
than the reference at his hearing.  He did say he received 
dental treatment from VA but the records from 1999 to 2007 do 
not show any dental treatment and do not record a dental 
condition as a health problem.  

The April 2003 VA examiner said the veteran had chronic 
periodontal disease with advanced bone loss and advanced 
dental caries in the remaining teeth.  The applicable 
regulations do not provide disability compensation for a 
dental condition other than those found under 38 C.F.R. § 
4.150.  38 C.F.R. § 3.381.  The veteran's bone loss has not 
been attributed to trauma but to his periodontal disease.  
Periodontal disease is not a condition that is capable being 
service-connected for compensation purposes.  

Although the veteran is competent to provide evidence of what 
he believes happened during his service, and he was awarded a 
Purple Heart Medal for being wounded, the actual dental 
records from his military service provide clear and 
convincing evidence that he did not suffer dental trauma 
during service.  He lost no teeth during service after 1967.  
There is no objective post-service evidence to show that his 
tooth loss was due to anything other than periodontal 
disease.  

As noted above, 38 U.S.C.A. 1154(b) does not alter the 
fundamental requirement of a medical nexus to service.  See 
Clyburn, supra; Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  The veteran's being wounded in combat is 
acknowledged.  However, the objective medical/dental evidence 
of record, and the lack of a favorable medical nexus opinion, 
support a conclusion that service connection for a dental 
disorder for compensation purposes is not warranted.

The Board finds that the preponderance of the evidence is 
against a claim for service connection for a dental disorder.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit of the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).   

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim was received in 
April 2003.  The RO wrote to the veteran in May 2003 and 
advised him of the evidence required to substantiate his 
claim for service connection.  The veteran was advised to 
submit evidence showing that he had the claimed dental 
disorder since service.  The letter also advised the veteran 
of the information required from him to enable VA to obtain 
evidence on his behalf, the assistance that VA would provide 
to obtain evidence on his behalf, and that he should submit 
such evidence or provide VA with the information necessary 
for VA to obtain such evidence on his behalf.  

The veteran did not respond to the letter.  VA records were 
obtained and associated with the claims folder and he was 
afforded a dental examination in April 2003.  His claim was 
adjudicated in December 2003.  

The RO again wrote to the veteran in April 2004.  The RO 
advised the veteran of the evidence required to substantiate 
his claim for service connection.  The veteran was to 
identify the specific dental disorder he was claiming.  He 
was advised to submit evidence showing that he had the 
claimed disorder since service.  The letter advised the 
veteran of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  He 
was informed of the evidence of record.

The veteran did not respond to the RO's letter.  His claim 
was re-adjudicated and he was issued a statement of the case 
in September 2004.  

The veteran was not provided with the notice outlined by the 
Court in Dingess.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

The presumption of any prejudice is overcome in this case.  
The veteran has actual knowledge of what is required to 
establish service connection for his dental disorder.  He 
provided information as to why he believed he has a dental 
disorder related to service.  He contends he suffered trauma 
when he was wounded and that all of his subsequent dental 
problems are related to that incident.  He identified 
additional private treatment records he felt would support 
his claim but failed to submit them.

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  He has 
expressed his disagreement with the denial of his claim and 
presented testimony in support of his claim.  See Sanders, 
487 F.3d. at 889.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for service connection any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran's claim has been obtained.  The 
evidence developed in this claim included the veteran's 
service treatment, dental, and personnel records for his two 
periods of service.  VA medical records were also obtained.  
He did not identify any other source of medical/dental 
evidence that could be obtained in this case other than the 
records he referenced at his hearing.  The record was held 
open for him to submit additional dental records but he did 
not submit anything further.  He was afforded a VA 
examination.  The veteran and his spouse testified at a video 
conference hearing.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.


ORDER

Entitlement to service connection for a dental disorder, for 
purposes of compensation, is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


